                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH

VICTOR BUCHI,
                                                   MEMORANDUM DECISION &
                      Plaintiff,                   DISMISSAL ORDER

v.

UTAH DEP'T OF HOMELAND
SECURITY et al.,                                  Case No. 2:19-CV-350-DB

                      Defendants.                 District Judge Dee Benson



       Plaintiff, Victor Buchi, has not responded to the Court's August 2, 2019 order to within

thirty days show cause why his case should not be dismissed for failure to comply with the

Court's order to submit his certified six-month inmate account statement.

       IT IS THEREFORE ORDERED that Plaintiff's complaint is DISMISSED. This action is

CLOSED.

               DATED this 7th day of October, 2019.

                                             BY THE COURT:



                                             DEE BENSON
                                             United States District Judge
